Filed 5/16/22 J.J. v. Superior Court CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                         SECOND APPELLATE DISTRICT
                                         DIVISION SIX



 J.J.,                                                        2d Juv. No. B318905
                                                           (Super. Ct. No. 20JD-00078)
      Petitioner,                                           (San Luis Obispo County)

 v.

 THE SUPERIOR COURT OF
 SAN LUIS OBISPO COUNTY,

      Respondent,

 DEPARTMENT OF SOCIAL
 SERVICES, COUNTY OF SAN
 LUIS OBISPO,

      Real Party in Interest.



       J.J. (father) petitions for extraordinary writ relief after the
juvenile court, at a contested 18-month review hearing,
terminated reunification services and set this dependency matter
for a permanent placement hearing. (Welf. & Inst. Code, §
366.26.)1 Father contends substantial evidence does not support
the juvenile court’s finding that the San Luis Obispo Department
of Social Services (department) provided him reasonable services.
We disagree and deny the petition.
              FACTS AND PROCEDURAL HISTORY
        A.J. was born in October 2017. In May 2020, when he was
2-years-old, the department removed him from his mother’s
custody. She had taken him to the hospital where he tested
positive for high levels of amphetamine. Mother had no
explanation as to how A.J. had come into contact with the
substance. However, when a department social worker visited
mother’s home, various safety hazards were discovered within
reach of a small child, including marijuana, a pellet gun,
medications, and pipes used to smoke methamphetamine and
marijuana. At the time, father was incarcerated and had very
little contact with A.J. Father and mother’s relationship ended
when A.J. was about four months old. A.J. was placed with a
non-relative foster family.
        The department filed a petition seeking dependency
jurisdiction over A.J. It alleged that he was at substantial risk of
harm as a result of (1) the failure or inability of his parent to
adequately supervise or protect him, and (2) the willful or
negligent failure of his parent to adequately supervise or protect
him from the conduct of the custodian with whom the child has
been left. (§ 300, subd. (b)(1).)




      1 All further statutory references are to the Welfare and
Institutions Code.



                                 2
               Jurisdiction and Disposition Hearing
       In August 2020, the juvenile court conducted the
jurisdiction and disposition hearing. Father, who was present via
Zoom after his early release from state prison, submitted on the
department’s report. The juvenile court sustained the petition
and exerted dependency jurisdiction over A.J. It ordered A.J. to
remain in the care, custody, and control of the department and
ordered reunification services for father. The juvenile court also
ordered supervised, in-person visitation for father, one time per
month for two hours, with discretion in the department to
increase the frequency and duration of visits, including the
transition to unsupervised visits. Father was also permitted
video chats and phone calls with A.J.
                    Three-Month Review Hearing
       At the three-month review hearing, the department
reported that father had entered a sober living home. He was
doing well with his programs, testing negative for all substances,
staying in communication with the department, and providing
updates regarding his parole officer. Father’s video chats with
A.J. were also going well, although the department told him that
he needs to be more consistent in his contacts with A.J.
                     Six-Month Review Hearing
       By the six-month review hearing in February 2021, father
had transitioned out of the sober living home where he had been
residing since his release from prison and began living with his
mother. The department reported that father was compliant
with his case plan and recommended continued family
reunification services. Father’s counsel requested increased
visits, overnights, and a 30-day trial. The juvenile court
commended father for his progress and reminded him that “to




                                3
reunify, it’s important to develop a bond” with A.J. in addition to
completing his parenting classes and programs. The juvenile
court then continued services and set the 12-month permanency
hearing.
       Meanwhile, the department reported A.J. appeared to be
happy, was thriving in school, and had a “strong bond” with his
foster family.
                      12-Month Review Hearing
       In May 2021, the department filed a status review report
for the 12-month hearing and recommended family reunification
services be terminated. The department expressed concerns with
father’s ability to provide “appropriate and adequate care” for
A.J. For example, after father exited the sober living
environment, his participation and commitment “appeared to
diminish rapidly.” He did not engage in parent education
services or random drug testing and was out of compliance with
the conditions of his parole. In March, father’s parole agent
denied father’s travel-pass for in-person visits with A.J. due to
father’s noncompliance and advised father his travel-pass would
only resume again in May if he re-engaged and maintained
engagement with the programs and conditions of his parole.
       Meanwhile, father continued to participate in twice-weekly
video chats with A.J. However, when the department offered to
increase father’s in-person visits from two hours once a month to
two hours twice a month, father was not sure he would be able to
do that and “would need to think about it.” The department’s
report concluded “[i]t appears . . . [father] is not making
reunification with [A.J.] a priority.”
       At the 12-month review hearing in July 2021, the
department changed its recommendation to extend services after




                                 4
father provided additional evidence of his recent efforts to comply
with his case plan. The juvenile court granted father an
additional six months of reunification services and set the 18-
month review hearing. The juvenile court also ordered increased
supervised visitation for father to two times per month for four
hours, with discretion to the department to increase visits, lift
supervision, begin overnights, and a 30-day trial visit, as
appropriate.
                      18-Month Review Hearing
       At the 18-month contested review hearing, the department
recommended reunification services be terminated and the
matter set for a section 366.26 hearing. Social worker Wooster
prepared the department’s status review report and testified that
the department’s primary goal in extending father services at the
twelve-month review hearing was to increase his visits so that he
could have more time to bond with A.J. and demonstrate his
parenting skills.
       Wooster discussed with father the need for progressive in-
person visits to help him better understand A.J.’s needs, which
would lead to overnight visits. The department increased father’s
visitation to unsupervised, twice weekly visits for four hours
each.
       At first, father agreed to increased visitation but frequently
cancelled or declined visits. The department offered father hotel
and transportation accommodations at the department’s expense.
Father declined these offers. He eventually informed the
department it was “too hard to drive up for the visits weekly
[and] . . . he needed to take some time for himself between work
and visits.” During the reporting period, father was offered 22 in-
person visits, but only attended seven. By the 18-month review
hearing, father attended three additional in-person visits.


                                 5
        The department’s status review report indicated father
did not consistently attend A.J.’s appointments or follow up after
the visits. Father minimized A.J.’s special needs despite having
been evaluated by a behavioral health clinician who determined
A.J. required a “high-level of specialized services.”
       The department was also concerned that father was not
prepared to provide A.J. with the level of care and services he
needs because, at the time of the report, father had not identified
any local services and support necessary to place A.J. in father’s
care. When the department inquired whether father needed
assistance identifying resources, he declined stating he was
working on it with his sister. Father also planned to rely on his
mother and sister for help with A.J.’s childcare, but the
department was concerned that father’s mother worked full-time,
and his sister had five children of her own to care for, including a
newborn baby and a child with special needs.
       At the end of the review period, the department concluded
it was unable to fully assess father’s ability to meet A.J.’s needs
or to further progress father’s visitation to support reunification
because father had not maintained consistent visitation. The
department did not believe it would be safe to transition A.J. into
father’s care because he did not know A.J.’s physical, behavioral,
and emotional needs.
       Father testified he was in compliance with the
requirements of his case plan, had completed his parenting
classes, and progressed to unsupervised visits. He also testified
that his visits with A.J. were “very important” and acknowledged
the department kept “pushing for more visitation,” but given the
distance he had to drive, it was “impossible.” He believed he




                                 6
could “reasonably and consistently” visit A.J. every two weeks for
four hours.
       Father addressed the department’s concern that he
“minimized” A.J.’s special needs and conceded this was true at
first, but it was only because he did not want to believe it as a
first-time parent. He also attributed his disbelief to not being
around A.J. enough to notice it himself. Father acknowledged he
still had “work to do” to become fully “up to speed” on A.J.’s
needs.
                       Juvenile Court’s Ruling
       After hearing argument and considering the evidence, the
juvenile court acknowledged the “positive” things father had
accomplished with respect to his case plan. However, the
juvenile court expressed concern with father’s “limited
participation” in A.J.’s medical appointments, Child and Family
Team meetings, and behavioral health services. The “primary
issue” of concern was father’s unwillingness to maintain
consistent visitation. While father had a “tough drive” to attend
in-person visits, the juvenile court stated, “you were asked, sir, to
do that for a limited period of time . . . so that the Department
could allow progressive visitation, could allow overnights. But we
at this point can only speculate as to that because you didn’t have
the buy-in that the Court needs to see to establish a parental
relationship.”
       The juvenile court found the department had done a
“capable job” of providing reasonable services, by clear and
convincing evidence and that father’s efforts were “minimal.”
The juvenile court also found, by a preponderance of the evidence,
that the return of A.J. to the custody of father would create a risk
of detriment to A.J.’s safety, protection, and emotional well-being.




                                 7
The juvenile court terminated reunification services and set the
matter for a permanency plan hearing.
                             DISCUSSION
       Father contends insufficient evidence supports the juvenile
court’s reasonable services finding. We disagree.
              Standard of Review/Reasonable Services
       As a general rule, when a child is removed from parental
custody under the dependency statutes, the juvenile court is
required to provide reunification services for the parent and
child. (§ 361.5, subd. (a); In re M.S. (2019) 41 Cal.App.5th 568,
590.) Reunification services are among the “[s]ignificant
safeguards” that are built into the dependency scheme and
should be tailored to the particular needs of the family. (In re
Marilyn H. (1993) 5 Cal.4th 295, 307-308; In re M.F. (2019) 32
Cal.App.5th 1, 13.)
       At the 18-month review hearing, “the juvenile court may
not set a section 366.26 hearing unless it finds by clear and
convincing evidence that reasonable services were offered or
provided to the parent.” (In re M.F., supra, 32 Cal.App.5th at p.
14; § 366.22, subd. (b)(3)(C).) The court may continue the case for
up to six months “only if it finds that there is a substantial
probability that the child will be returned to the physical custody
of his or parent . . . or that reasonable services have not been
provided.” (§ 366.22, subds. (a)(3), (b).)
       “Services will be found reasonable if the [d]epartment has
‘identified the problems leading to the loss of custody, offered
services designed to remedy those problems, maintained
reasonable contact with the parents during the course of the
service plan, and made reasonable efforts to assist the parents in
areas where compliance proved difficult (such as helping to




                                 8
provide transportation).’” (In re Alvin R. (2003) 108 Cal.App.4th
962, 972-973.)
      We review the juvenile court’s reasonable services finding
and order terminating reunification services pursuant to the
substantial evidence standard. (J.H. v. Superior Court (2018) 20
Cal.App.5th 530, 535.) We construe all reasonable inferences and
resolve all conflicts in favor of the juvenile court’s findings.
(Kevin R. v. Superior Court (2010) 191 Cal.App.4th 676, 688-689.)
“‘We do not reweigh the evidence or exercise independent
judgment, but merely determine if there are sufficient facts to
support the findings of the [juvenile] court.’” (Id. at p. 689.)
When applying the substantial evidence standard, we keep in
mind that clear and convincing evidence was required in the
juvenile court. (In re Alvin R., supra, 108 Cal.App.4th at p. 971.)
                  Reasonable Services Were Offered
        Father contends the department did not provide
reasonable services because the visitation schedule proposed by
the department, particularly over the last six-month review
period, “was not designed to facilitate reunification, but to test
him.” Father’s primary issue with the department’s services is
the distance he was required to drive for in-person visits and the
failure to progress him to overnight visits. According to father, it
is “untenable” to require him to drive five hours one way every
week for a four-hour visit, or even two four-hour visits over two
days. Father claims there was no “safety concern” barring
overnight visits because he completed his case plan objectives,
maintained his sobriety, and made a “good faith” effort to educate
himself about A.J.’s special needs.
      First, it was father’s counsel who initially requested
increased visitation that he now complains is impossible. Second,




                                 9
the department did not believe overnight visits were in the best
interest of A.J. at that time because father had not maintained
consistent visitation. Instead, the department’s plan was to offer
father weekly visits and progress to overnights after it assessed
the visits went well and father could safely and adequately
parent A.J.
       This is reasonable, particularly given that A.J. has trouble
with transitions, has attachment issues and sleep issues,
including frequent nightmares. Moreover, father was only
present in A.J.’s life for the first four months after his birth and
never occupied a parental role. “To promote reunification,
visitation must be as frequent as possible, consistent with the
well-being of the child.” (Tracy J. v. Superior Court (2012) 202
Cal.App.4th 1415, 1426; § 362.1, subd. (a)(1).)
       Father next contends the department’s requirement that he
set up local services for A.J.’s care was another “test” because
there was no indication that father would be able to bring A.J.
home. He claims the burden was on the department to provide
him with referrals and evaluations.
       But the record indicates the department met with father on
six separate occasions and asked if he needed help identifying
potential resources for speech therapy and preschool. Father
repeatedly stated he was working on it with his sister and would
make the required contacts. It was not until the week before the
18-month review hearing that father finally contacted any local
resources, and even declined a visit with A.J. so that he could
make the necessary calls. Father’s last-minute effort to comply
with the objectives of his case plan is indicative of his
unwillingness or inability to be fully invested in providing for
A.J.’s care.




                                10
        Father’s lack of investment is also evident in his minimal
attendance to A.J.’s appointments, his failure to follow up
afterward, and most “alarming” to the department, his dismissal
of the behavioral health clinician’s concern that A.J. had special
needs that required services. Although father testified at the 18-
month review hearing that he now believes A.J. does have special
needs and is committed to ensuring he receives the appropriate
services, the evidence suggests otherwise.
        From the outset of the dependency proceedings, the
department made consistent efforts to help father reunify with
A.J. The department tailored father’s visits to occur on his days
off, offered to pay for a hotel so father could split up his drive,
and offered to pay for a rental car or alternative means of
transportation when father had car trouble. Despite these
efforts, father frequently cancelled or declined visits. As the
juvenile court correctly stated, “consistent visitation” is “one of
the primary means to establish a parental relationship . . . so the
child has a fundamental basis to . . . know that parent is going to
show up.” Father did not do that here. (See In re Nolan W.
(2009) 45 Cal.4th 1217, 1233; In re E.E. (2020) 49 Cal.App.5th
195, 209.)
        We conclude that substantial evidence supports the
juvenile court’s finding, by clear and convincing evidence, that
the department offered or provided reasonable reunification
services to father.
                            DISPOSITION
        The petition for an extraordinary writ is denied.




                                11
     NOT TO BE PUBLISHED.



                                   YEGAN, J.


We concur:



             GILBERT, P. J.


             TANGEMAN, J.




                              12
                   Linda D. Hurst, Judge
          Superior Court County of San Luis Obispo
              ______________________________

     Linda L. Currey, for Petitioner.

     No appearance for Respondent.

     Rita L. Neal, County Counsel, Ann Duggan, Deputy County
Counsel, for Real Party in Interest.